DETAILED ACTION

	This is a second non-final action in response to the claims filed 01/28/22.  Claims 15-27 were not amended and are rejected under new prior art.  Claim 18 is newly rejected under 35 USC 112(b).

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, ”a layer between the second and third clear layers” (Claim 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-22, 25-26, and 28-33, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
In respect to claims 18-22, claim 18 recites “a layer between the second and third clear layers”, however, this embodiment, with a layer between the photo-luminescent bearing layers is not present in the embodiment with “an opaque layer…having an opening formed therein” which appears to be only Figure 5.  Thus, both features are not present in any embodiment, and the claims are indefinite.
In respect to claims 25-26 and 28-33, all dimensions are only supported in the embodiments of Figures 6A-7.  These structures are different than the embodiment of Figure 5 which is the only embodiment with separate layers as claimed including an opaque layer with an opening.  Thus, both features are not present in any embodiment, and the claims are indefinite. 





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-33 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2015/0283847) in view of Zamani-Kord et al. (US 6,969,549).
In respect to claims 15-16, 20, 24, 27, Lim et al. disclose a secure document comprising: a first clear layer 41; a printed opaque layer 43 having an opening 46 therein; a second clear layer 48; and a third clear layer 42 (0029-0030; Fig. 4C).  The opening 43 forming an aligned window 49 through the document, wherein security elements may be added within the window area, including printed features (Abstract).
Lim et al. do not disclose photo-luminescent features on the second and third clear layers within the window region, with a mirror therebetween, however, Zamani-Kord et al. teach a security element comprising two interior layers 84a and 84b, each with fluorescent (photo-luminescent) indicia 86 and 88 thereon, and with a mirror element (reflective metal) 82 therebetween (Pg. 4, 33-45; Fig. 5).  The layers 84a and 84b may be polymers (“film”) (Pg. 3, 8-12).  It would have been obvious to provide the second and third clear layers 42 and 48 taught in Lim et al. with photo-luminescent printing and a mirror layer therebetween as taught in Zamani-Kord to provide a printed security feature in the window region, which allows for two different fluorescent indicia viewable from each side, with the mirror layer preventing interference between the two indicias (Abstract & Col. 1, 65 – Col. 2, 10).  Zamani-Kord also teach that the mirror element increases the fluorescent signals on the viewing side (mirror function) (Col. 4, 42-45).
In respect to claims 17 and 21, Zamani-Kord teach that the photo-luminescent features may be active at wavelengths of 200-1100 nanometers, which encompasses both infrared (<350 nm) and UV (>700 nm) light.  The fluorescing indicia are read at different excitations (claim 1), thus one readily infers that they have a different color impression.
In respect to claims 18, 19, and 22, although unclear for the reasons stated above, Zamani-Kord teach the mirror layer 82 as a “metal foil” which one of ordinary skill in the art understands to constitute a substrate layer and a thin metal coating.  A metal coating is disclosed, whether it is printed is a product-by-process limitation. 
In respect to claim 23, Lim et al. disclose that all the material layers may comprise polycarbonate (0013).
In respect to claims 25-26 and 28-33, the claims are indefinite for the reasons stated above.  Lim et al. and Zamani-Kord do not disclose particular dimensions, but disclose the importance of the metal layer acting as a mirror to increase the fluorescent signal, which gives purpose to the distance between the mirror and fluorescent feature shown (Zamani-Kord; Fig. 5).  Although a particular distance of at least 150 µm between the mirror and at least one of the fluorescent features is not disclosed, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  In the instant case, 150 µm separation depends only on the thickness of the carrying substrate.  The total thickness of a standard identity card is ~600-700 µm thickness, and Lim et al. clearly disclose the interior layers to be the thicker layers.  Thus it is easily inferred that a stand thickness card would have at least 300 µm in its thickest portion (two interior layers), which would result in at least 150 µm between the mirror and either fluorescent feature, as well as 300 µm from either fluorescent feature to the furthest outer surface.

Claim 21 is additionally rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2015/0283847) in view of Zamani-Kord et al. (US 6,969,549) as applied to claim 19 above, and further in view of Vast et al. (US 8,118,231).
Although Lim et al. in view of Zamani-Kord are believed to disclose two different colors of photo-luminescent features, Vast et al. teach a similar secure document with use of two different UV features (Abstract).  It would have been obvious to provide the first and second photo-luminescent features taught in Lim et al. in view of Zamani-Kord as two different UV inks in view of Vast et al. to provide two separate color impressions (Abstract).






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637